DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “70” and “72” (as shown in figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: C, A, and 86 (as recited in paragraph 27 of the specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 

Specification
The disclosure is objected to because of the following informalities:
The specification does not mention reference characters 72 and 72, as shown in figure 2; and mentions reference characters C, A, and 86 in paragraph 27, which are not shown in the drawings. 
Appropriate correction is required.

Claim Objections
Claims 1-20 re objected to because of the following informalities: 
In claim 1, --and-- should be added after “location,” in line 2.
In claim 2, --is-- should be added after “sensors” in line 2; and --being-- should b added after “system” in line 3.
In claim 6, “connecting” should be changed to --communicating-- in lines 1 and 3.
Claims 8 and 9 recite the embodiment shown in figure 3, but depend on claim 4, which describes the embodiment shown in figure 2. Therefore, claims 8 and 9 combine two different embodiments that are not disclosed to be used together. 

In claim 11, “and a” should be changed to --a-- in line 2; and “being” should be changed to --is-- in line 3.
 In claim 12, --said-- should be added before “second” in line 1.
In claim 14, “using the sensed” should be changed to --uses the determined-- in line 1.
In claim 15, “and converting” should be changed to --converting-- line 3.
In claim 16, --,-- should be added “second sensor” in line 2; and “communicate” should be changed to --are communicated-- in line 3.
In claim 17, “temperatures” should be changed to --temperature sensors-- in line 2.
Claims 3-5, 7, 10, 13, 18-20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation “said downstream and upstream sensors” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,902,315 to Martin.
Referring to claim 1, Martin discloses a system (figure 3; column 6, lines 14-33; column 6, line 57-column 7, line 10) comprising:
a first temperature sensor (100) located at a first location, and a second temperature sensor (116) located at a second location; and
a control configured to determine a difference between voltages (from leads 120, 122) indicative of temperatures sensed by each of said first (100) and second (116) temperature sensors.

Referring to claim 2, Martin discloses that each of said first (100) and second (116) temperature sensors is configured to communicate to a measurement system through a pair of wires (120, 122), said measurement system configured to communicate to said control (column 2, lines 6-18; column 6, lines 14-26).



Referring to claim 14, Martin discloses that said control uses the sensed difference to monitor the health of a component (fuel control to engine) in the system (column 3, lines 63-65). 

Referring to claim 15, Martin discloses a method (figure 3; column 6, lines 14-33; column 6, line 57-column 7, line 10) of identifying a temperature difference comprising the steps of:
sensing a first temperature at a first location (by 100) and sensing a second temperature at a second location (by 116), 
converting said first and second sensed temperatures into first and second voltages, and 
identifying a temperature difference by determining a difference between said first and second voltages (column 2, lines 6-18; column 6, lines 14-33; column 6, line 57-column 7, line 10).

Referring to claim 16, Martin discloses that said first temperature is sensed by a first sensor (100) and said second temperature is sensed by a second sensor (116), and said voltages from each of said first and second temperature sensors communicate to a measurement system through a pair of wires (120, 122) (column 2, lines 6-18; column 6, lines 14-26).

Referring to claim 17, Martin discloses that each of said pair of wires (120, 122) for each of said first and second temperature sensors communicate to said measurement system (column 2, lines 6-18; column 6, lines 14-26).

Referring to claim 20, Martin discloses that said control uses the sensed difference to monitor the health of a component (fuel control to engine) in the system (column 3, lines 63-65). 

Claims 1, 2, 4, 8, 10, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0349117 to Castro et al [hereinafter Castro].
Referring to claim 1, Castro discloses a system (figures 1, 2) comprising:
a first temperature sensor (10) located at a first location, and a second temperature sensor (20) located at a second location; and
a control (80/60) configured to determine a difference between voltages indicative of temperatures sensed by each of said first (10) and second (20) temperature sensors (paragraphs 19-23, 34-37, 41-46).

Referring to claim 2, Castro discloses that each of said first (10) and second (20) temperature sensors is configured to communicate to a measurement system (21/22) through a pair of wires (28, 31, 24, 29), said measurement system being configured to communicate to said control (80/60) (figure 3).

Referring to claim 4, Castro discloses that said pair of wires (28, 31) from said first temperature sensor (10) extend to said measurement system (21/22), and at least one (24) of said pair of wires (24, 29) of said second temperature sensor (20) communicates to said first temperature sensor (10) (figure 2).

Referring to claim 8, Castro discloses that one (31, 29) of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors communicates to a junction (input) associated with said measurement system (21/22), and a second (28, 24) of said pair of wires (28, 31, 24, 29) of each of said first (10) and second (20) temperature sensors is a common wire (when switch 27 is closed) that connects said second temperature sensor (20) to said first temperature sensor (10) (figure 2; paragraph 41).

Referring to claim 10, Castro discloses that each of said first (10) and second (20) sensors communicate to said control (80/60) through a pair of wires (28, 31, 24, 29) (figure 2).

Referring to claim 13, Castro discloses that one (31, 29) of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors communicates to a junction (input) associated with said control (80/60), and a second (28, 24) of said pair of wires (28, 31, 24, 29) of each of said first (10) and second (20) temperature sensors is a common wire (when switch 27 is closed) that connects said second temperature sensor (20) to said first temperature sensor (10) (figure 2).

Referring to claim 14, Castro discloses that said control (80/60) uses the determined difference to monitor the health of a component (e.g., filter) in the system (paragraphs 1, 2).

Referring to claim 15, Castro discloses a method (figures 1, 2) of identifying a temperature difference comprising the steps of:

converting said first and second sensed temperatures into first and second voltages (paragraphs 19-23, 34-37, 41-46), and 
identifying a temperature difference by determining a difference between said first and second voltages (paragraphs 19-23, 34-37, 41-46).

Referring to claim 16, Castro discloses that said first temperature is sensed by a first sensor (10) and said second temperature is sensed by a second sensor (20), and said voltages from each of said first (10) and second (20) temperature sensors communicate to a measurement system (21/22) through a pair of wires (28, 31, 24, 29) (figure 2).

Referring to claim 17, Castro discloses that each of said pair of wires (28, 31, 24, 29) for each of said first (10) and second (20) temperature sensors communicate to said measurement system ((21/22) (figure 2). 

Referring to claim 19, Castro discloses that one (31, 29) of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors communicates to a junction (input) associated with said measurement system (21/22), and a second (28, 24) of said pair of wires (28, 31, 24, 29) of each of said first (10) and second (20) temperature sensors is a common wire (when switch 27 is closed) that connects said second temperature sensor (20) to said first temperature sensor (10) (figure 2).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Castro in view of Martin.
Referring to claim 3, Castro discloses a system having all of the limitations of claim 3, as stated above with respect to claim 2, and further discloses that the first (10) and second (20) temperature sensors are K-type thermocouples (paragraph 33) (K-type thermocouples are made of an alumel wire and a chromel wire), thereby disclosing that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel; but does not disclose that there is a connection between each of said alumel and chromel wires (28, 31, 24, 29) with an individual copper wire at a junction (input) to said measurement system (21, 22). 
However, Martin discloses a system (figure 3; column 6, lines 14-33; column 6, line 57-column 7, line 10) comprising a thermocouple (100) as a temperature sensor, wherein the thermocouple is made of a chromel wire (106) and an alumel wire (108), each wire being 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Castro with a connection between each of said alumel and chromel wires with an individual copper wire at a junction (input) to said measurement system, as suggested by Martin, in order to provide an electrical connection between the wires and the measurement system.

Referring to claim 11, Castro discloses a system having all of the limitations of claim 11, as stated above with respect to claim 10, and further discloses that the first (10) and second (20) temperature sensors are K-type thermocouples (paragraph 33) (K-type thermocouples are made of an alumel wire and a chromel wire), thereby disclosing that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel; but does not disclose that there is a connection between each of said alumel and chromel wires (28, 31, 24, 29) with an individual copper wire that communicates to said control. 
However, Martin discloses a system (figure 3; column 6, lines 14-33; column 6, line 57-column 7, line 10) comprising a thermocouple (100) as a temperature sensor, wherein the thermocouple is made of a chromel wire (106) and an alumel wire (108), each wire being connected to a copper wire (120) to connect to a control in order to provide an electrical connection between the thermocouple wires and the control.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Castro.
Castro discloses a system having all of the limitations of claim 9, as stated above with respect to claim 8, and further discloses that the first (10) and second (20) temperature sensors are K-type thermocouples (paragraph 33) (K-type thermocouples are made of an alumel wire and a chromel wire), thereby disclosing that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel; but does not explicitly disclose that said common wire is alumel, and said one wire communicating each of said sensors to said measurement system is chromel.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pair of wires (28, 31, 24, 29) of Castro such that the common wire is alumel and the one wire communicating each of said sensors to said measurement system is chromel since Castro discloses that one wire from each of said pair of wires (28, 31, 24, 29) from said first (10) and second (20) temperature sensors is alumel, and a second of said pair of wires (28, 31, 24, 29) from each of said first (10) and second (20) temperature sensors is chromel, and the particular material used for the common wire (alumel) and the other wires (chromel) of the thermocouples are considered to be nothing more than a choice of engineering skill, choice, or design, because the particular material of the common .

Allowable Subject Matter
Claims 5-7, 12, and 18 would be allowable if rewritten to overcome objections set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A system, wherein both of said pair of wires from said second temperature sensor communicate to said first temperature sensor, such that a temperature difference between the temperatures sensed at said first and second temperature sensors will be proportional to a voltage supplied by said pair of wires from said first temperature sensor to said measurement system (claim 5); and wherein both of said pair of wires from second temperature sensor communicate to said first temperature sensor, such that a temperature difference between the temperatures sensed at said first and second temperature sensors will be proportional to a voltage supplied by said pair of wires from said first temperature sensor to said control (claim 12).
A method of identifying a temperature difference, wherein both of said pair of wires from said second temperature sensor communicate to said first temperature sensor such that a .

Conclusion
The references made of record by the Examiner and not relied upon are considered pertinent to Applicant's disclosure for disclosing measuring temperate differences and/or voltage differences using thermocouples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/18/22